

 
STOCK PURCHASE AGREEMENT
 
             THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made
and entered into as of March 19, 2010, by and between ZBB Energy Corporation, a
Wisconsin corporation (“ZBB”), and _____________ (“Purchaser”).
 
ARTICLE 1 - SALE OF STOCK
 
Section 1.1 Sale of Stock.  Subject to the terms and conditions of this Purchase
Agreement, on the date hereof ZBB agrees to issue and sell to Purchaser, and
Purchaser agrees to purchase from ZBB, _______ shares of ZBB’s Common Stock (the
“Stock”) at a purchase price of $0.83 per share for an aggregate purchase price
of $__________.
 
Section 1.2 Closing.  Purchaser shall purchase the Stock at a closing that shall
occur at a mutually agreed upon date within five (5) business days of the
execution of this Purchase Agreement.  At the closing, Purchaser will pay the
purchase price for the Stock to ZBB and ZBB will deliver to Purchaser a
certificate representing the Stock being purchased by Purchaser hereunder.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF ZBB
 
ZBB hereby represents and warrants to Purchaser as follows:
 
Section 2.1 Organization  ZBB is a corporation duly organized, validly existing
and in good standing under the laws of the State of Wisconsin.
 
Section 2.2 Valid Issuance of Common Stock. The Stock is duly authorized,
validly issued, fully paid and non-assessable and is free and clear of all liens
and encumbrances other than restrictions on transfer imposed by applicable
securities laws.
 
Section 2.3 Authority.  ZBB has all requisite corporate power and authority to
enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by ZBB, and constitutes the valid and binding obligation of ZBB,
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity. 
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to ZBB as follows:
 
Section 3.1 Authority.  Purchaser has all requisite power and authority to enter
into this Purchase Agreement and to consummate the transactions contemplated
hereby.  This Purchase Agreement has been duly executed and delivered by
Purchaser, and constitutes the valid and binding obligation of Purchaser,
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 3.2 Purchase Entirely for Own Account.  The Stock is being acquired by
Purchaser for investment for Purchaser’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof, and
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  Purchaser further represents that he does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant any participation with respect to any of the
Stock.
 
Section 3.3 No Commissions.  No commission, fee or other remuneration is to be
paid or given, directly or indirectly, to any person or entity for soliciting
Purchaser to purchase the Stock.
 
Section 3.4 Investment Experience.  Purchaser is an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”).  Purchaser is aware of ZBB’s business affairs and financial
condition and has had access to and has acquired sufficient information about
ZBB to reach an informed and knowledgeable decision to acquire the Stock. 
Purchaser has such business and financial experience as is required to give him
the ability to protect his own interests in connection with the purchase of the
Stock.
 
Section 3.5 Ability to Bear Risk.  Purchaser is able to bear the economic risk
of his investment in the Stock for an indefinite period of time and Purchaser
understands that the Stock has not been registered under the Securities Act and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.  Purchaser acknowledges that he
could bear a complete or significant loss of his investment in the Stock,
including in connection with ZBB’s exercise of the Repurchase Option (as defined
below).
 
Section 3.6 Access to Information.  Purchaser has had an opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering of Stock and has had full access to such other information concerning
ZBB as Purchaser has requested.
 
Section 3.7 Restricted Securities.  Purchaser understands that the Stock is
“restricted” under applicable U.S. federal and state securities laws inasmuch as
it is being acquired from ZBB in a transaction not involving a public offering
and that, pursuant to these laws and applicable regulations, Purchaser must hold
the Stock indefinitely unless it is registered with the Securities and Exchange
Commission (the “SEC”), and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including the timing
and manner of sale, the holding period for the Stock, and on requirements
relating to ZBB which are outside of Purchaser’s control, and which ZBB is under
no obligation and may not be able to satisfy.  In this connection, Purchaser
represents that he is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.8 Legends.  Purchaser understands that the Stock, and any securities
issued in respect thereof or exchange therefor, may bear the following legends:
 
(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”
 
(b)        Any legend required by the Blue Sky laws of any state to the extent
such laws are applicable to the shares represented by the certificate so
legended.
 
ARTICLE 4- MISCELLANEOUS
 
Section 4.1 Transfers in Violation of Purchase Agreement.  Any transfer or
attempted transfer of any Stock in violation of any provision of this Purchase
Agreement shall be null and void, and ZBB shall not record such transfer on its
books or treat any purported transferee of such Stock as the owner of such
securities for any purpose.
 
Section 4.2 Severability.  Whenever possible, each provision of this Purchase
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Purchase Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Purchase
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
Section 4.3 Governing Law.  This Purchase Agreement shall be governed in all
respects by the laws of the State of Wisconsin (without reference to its
conflicts of laws principles).
 
Section 4.4 Survival.  The representations, warranties, covenants and agreements
made herein shall survive the closing of the transactions contemplated hereby.
 
Section 4.5 Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto; provided, that the rights of Purchaser under this Purchase
Agreement shall not be assignable except in connection with a transfer of Stock
expressly permitted by the terms of this Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.6 Entire Agreement; Amendment.  This Purchase Agreement constitutes
the full and entire understanding and agreement among the parties with regard to
the subjects hereof and thereof.  The failure by either party to enforce any
rights under this Purchase Agreement shall not be construed as a waiver of any
rights of such party.  Any term of this Purchase Agreement may be amended and
the observance of any term of this Purchase Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of ZBB and Purchaser.
 
Section 4.7 Remedies.  Each of the parties to this Purchase Agreement will be
entitled to enforce its rights under this Purchase Agreement specifically, to
recover damages and costs (including reasonable attorneys’ fees) caused by any
breach of any provision of this Purchase Agreement and to exercise all other
rights existing in its favor.  The parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this Purchase Agreement and that any party may, in its sole discretion, apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions of this Purchase
Agreement.
 
Section 4.8 Notices.  Any notice required or permitted by this Purchase
Agreement shall be in writing and shall be deemed sufficient when delivered
personally or sent by fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.
 
Section 4.9 Counterparts.  This Purchase Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Execution and delivery of this Purchase
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party hereto shall constitute a valid and binding execution and delivery of this
Purchase Agreement by such party.  Such facsimile copies shall constitute
enforceable original documents.
 
Section 4.10 Regulatory Filings; Expenses.  Each party shall be responsible for
making their respective filings or disclosures with any state or federal
agency.   In addition, each party shall bear its own expenses in connection with
the negotiation and preparation of this Purchase Agreement and its consummation
of the transactions contemplated hereby, including without limitation the fees
and expenses of its counsel, accountants and consultants.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
day and year set forth in the first paragraph hereof.
 

  ZBB, INC.         By:       Name:      Title:   

 

 
Address:
 
ZBB, Inc.
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
 
Attn: Scott Scampini




 
PURCHASER
          




 
Address:
                               



 
5

--------------------------------------------------------------------------------

 